 Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 1 of 51 PageID: 1




MORGAN MELHUISH ABRUTYN LLP
Elliott Abrutyn, Esq. (NJ Bar ID #240261967)
651 Old Mt. Pleasant Avenue, Suite 200
Livingston, New Jersey 07039
(973) 994-2500
Attorneys for Defendants, RAM Payment, LLC, Reliant Account Management, LLC,
Reliant Account Management Systems, LLC and Account Management Systems, LLC
Our File No.: GMF 39-600 U EA/SME


                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE




JUNE GERMINARIO, On Behalf Of Herself      Case No.
And All Other Class Members Similarly
Situated
                                           (Removed from the Superior Court of
VS.                                        Newjersey, Law Division, Burlington
                                           County, Docket No. BUR-L-628-19)
RAM Payment L.L.C. f/k/a or d/b/a
Reliant Account Management, L.L.C.                       Civil Action
f/k/a Reliant Account Management
Systems, L.L.C. a/k/a Account                  DEFENDANTS RAM PAYMENT, LLC,
Management Systems, L.L.C.; Active             f/k/a or d/b/a RELiANT ACCOUNT
Debt Solutions, L.L.C. f/k/a Active Debt       MANAGEMENT, LLC f/k/a RELIANT
Solutions, Inc. d/b/a GUARDIAN LEGAL           ACCOUNT MANAGEMENT SYSTEMS,
CENTER; PARALEGAL SUPPORT GROUP,               LLC a/k/a ACCOUNT MANAGEMENT
L.LC. F/K/A PARALEGAL STAFF SUPPORT,                     SYSTEMS, LLC'S
LLC; JOHN DOE(S) 1-100, SAID NAME                     NOTICE OF REMOVAL
OFJOHN DOES(S) BEING FICTITIOUS



       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, et seq., Defendants RAM
Payment, LLC, Reliant Account Management, LLC, Reliant Account Management
Systems, LLC and Account Management Systems, LLC (hereinafter collectively
referred to as "RAM Defendants") hereby gives notice of the removal to this



{01684011}
     Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 2 of 51 PageID: 2




Court of the civil action captioned lune Germinario v. RAM Pavment. LLC, et al»
Docket No. BUR-L-628-19, currently pending in the Superior Court of NewJersey,
Burlington County, Law Division, to the United States District Court for New
Jersey, Camden Vicinage, and in support thereof, states as follows:

I.       Background

         1.    Plaintiff June Germinario ("Plaintiff') commenced this action by filing

her Complaint on March 22, 2019, in the Superior Court of New Jersey, Law

Division, Burlington County. On June 11, 2019, the RAM Defendants were served

with the Summons and Complaint.^

         2.    Originally, Plaintiff retained Legal Helpers Debt Resolution, LLC aka

Law Firm of Macey, Aleman, Hyslip and Seams to help restructure Plaintiffs debt of

$4,910.00 and $17,634.00 owed to her creditors.^

         3.    Thereafter, Plaintiff alleges she was contacted by a representative of

Defendant Active Debt Solutions, LLC a/k/a Active Debt Solutions, Inc. d/b/a

Guardian Legal Center of Fort Lauderdale ("Guardian") stating it was taking over

plaintiffs debt restructuring program.^

         4.    Plaintiffs Complaint asserts six causes of action against the

defendants: (1) violations of New Jersey RICO law, (2) violations of the New

Jersey Consumer Fraud Act ("Fraud Act"), (3) violations of the New Jersey Debt

^See Acknowledgment of Service, attached hereto as Exhibit A.
^See 1|2 of Plaintiffs Complaint, attached hereto as Exhibit B.
^See Complaint, Exhibit B, 1)12.



{01684011}
  Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 3 of 51 PageID: 3




Adjustment and Credit Counseling Act ("Debt Adjustment Act"), and The Money

Transmitters Act, (4) Civil Conspiracy, (5) Illegal Contract and Unjust Enrichment,

and (6) Unconsclonablllty.

       5.     Upon Information and belief, the Guardian and Paralegal Defendants

are no longer In business."^

       6.     The Superior Court of New Jersey, Burlington County Law Division, the

court In which the State Court Action was pending. Is located within the Jurisdiction

of the United States District Court for the District of New Jersey, Camden Division.

       7.     The time period during which the RAM Defendants are required by 28

U.S.C. § 1446(b) to file this Notice of Removal has not yet expired.

II.    Basis for |urisdlctlon

       8.     This Court has Jurisdiction over this removed action pursuant to 28

U.S.C. §1332. This action for monetary and equitable relief could have originally

been filed In this Court because complete diversity of citizenship exists between all

Plaintiffs and all Defendants, and the value of the matter In controversy, exclusive

of Interest and costs, exceeds $75,000.00.^




^ See Certification of Elliott Abrutyn and Exhibit B, Para. 26.
^28 U.S.C. § 1332.




{01684011}
  Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 4 of 51 PageID: 4




III.   Diversity of Citizenship

       9.     The diversity of citizenship requirement is met in this case, as no

Plaintiff has the same citizenship as any Defendant.

       10.    Plaintiff resides in the State of NewJersey. Thus, Plaintiff is a citizen of

the State of New Jersey.^

       11.    RAM Payment, LLC ("RAM Payment") is a limited liability company

formed under the laws of the State of Delaware with a principal place of business

located at 412 N. Cedar Bluff Road, Suite 400, Knoxville, TN 37923. The operating

entity is RAM Payment. RAM Payment processes payments, data processing and

related accounting services.

       12.    RAM Payment is owned by RAM America, Inc., a Delaware

corporation. RAM America, Inc. is 60% owned by Westshore RAM LLC, a Delaware

limited liability company (David Malizia is the sole managing member and a citizen

of Florida) and 40% by Reliant Account Management, LLC. RAM America's principal

place of business is 412 N. Cedar Bluff Road, Suite 400, Knoxville, TN 37923.

       13.     Reliant is 60.2% owned by Austinco, LLC, a single member California

LLC owned by Scott Austin who is a citizen of California; 4.7% is owned by William

Ergas, IRA; and 35.1% is owned by GS Associates Holdings LLC, a limited liability

corporation formed under the laws of California and re-domesticated in Arizona. It

  See Complaint, Exhibit B,   .



{01684011}
 Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 5 of 51 PageID: 5




is owned 47.5% by the undersigned, 44.5% by Greg Winters who is a citizen of a

state other than New Jersey, 1.5% of the Hicknnan Family Trust located in California,

1.5% by Diane Hickman of California, 2% by Stuart Boesche of California and 3% by

Christopher Bolger of California. Ail of the individuals are citizens of a state other

than the state of New Jersey. Reiiants principal place of business is located at 412

N. Cedar Bluff Road, Suite 400, Knoxviiie, IN 37923.^

       14.    Reliant Account Management Systems, LLC is a limited liability

company formed under the laws of the state of California and is 50% owned by

each of Austinco, LLC and GS Associates Holdings LLC.                     Reliant Account

Management Systems, LLCs principal place of business is located in California.

       15.    The other defendants are out of business and have not been served

with the Complaint (see Footnote 4).

IV.    Value of the Amount in Controversy


       16.    Based on the allegations in the Complaint, the value of the matter in

controversy exceeds the sum of $75,000.00,® exclusive of interest.^ The burden is
on the RAM Defendants to establish by a preponderance of the evidence that the

^See Declaration of Steve Chaya with respect to ail the corporate citizens.
®Defendants do not admit, however, that Plaintiff is entitled to any of the relief requested,
damages in excess of $75,000.00, or attorneys' fees and costs. Plaintiff has, nonetheless,
made such claims and demands and placed them before the Court in her Complaint,
making RAM's recitation here of such issues and allegations sufficient to satisfy RAM's
obligation to show that the sum or value of the matter in controversy exceeds the
jurisdictional threshold.
®28 U.S.C. 1332(a)(1).



{01684011}
 Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 6 of 51 PageID: 6




jurisdictional requirements are met. The general rule Is to decide the amount in

controversy from the Complaint itself.

      17.    Since Plaintiffs do not specifically state In the Complaint that the

amount in controversy is less than $75,000, the case can be removed unless it

appears to a legal certainty that Plaintiffs cannot recover more than $75,000.^°
      18.    According to the Complaint Plaintiff entered into a debt settlement

program with Legal Helpers Debt Resolution, LLC a/k/a the Law Firm of Macey,

Aleman, Hyslip and Sears ("LHDR"), with principal offices in Chicago, Illinois for the

purpose of having LHDR negotiate a reduction of her indebtedness to various

creditors. There were only two creditors with whom Plaintiff authorized LHDR to

negotiate-Capital One, owed $4,910 and Sears owed $17,634 for a total of $22,544.

       19.   The Complaint alleges that on or about May 22, 2014 Plaintiff was

contacted by a representative of defendant Guardian Legal Center of Fort

Lauderdale, Florida, i.e., defendant Active Debt Solutions, LLC a/k/a Active Debt

Solutions, d/b/a Guardian Legal Center ("Guardian") stating it was taking over

Plaintiffs debt settlement program.

       20.    Defendant Guardian utilized defendant Reliant Account Management

of Newport Beach, California ("RAM") as the escrow agent to perform the same

functions as GCS. RAM withdrew monies from Plaintiffs New Jersey account and


  See Samuel-Bassett v. KIA Motors Am.. Inc.. 357 F.3d 392, 397 (3d Cir. 2004).



{01684011}
 Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 7 of 51 PageID: 7




held them in an escrow account for the same purpose as the escrow account

maintained by GCS.

      21.    Plaintiff was advised her monthly payment under the debt resolution

pian would be $416 per month and would begin May23,2014.

      22.    RAM began withdrawing funds from Plaintiffs bank account on May

23, 2014.


      23.    The last withdrawal from Plaintiffs account by RAM occurred on April

24, 2017.


      24.       It appears that the total sum of $7,986.08 was paid by Plaintiff to the

debt reduction plan administered by RAM and $8,127.28 to Guardian Legal Center

for a total of $16,113.36.

       25.      Plaintiffs seek relief as against all Defendants pursuant to the New

Jersey RICO Act and the Fraud Act.

       26.      As against the RAM defendants Plaintiffs actual damages are alleged

to be $7,986.

       27.      Plaintiff has requested that these damages be trebled under both the

New Jersey RICO Act and a fraud act giving rise to a damage claim of roughly

$24,000 before Plaintiffs attorneys fees recoverable are under both statutes.

       28.      Alternatively, Plaintiff asserts she is entitied to an award for punitive

damages. Punitive damages are recoverable under Plaintiffs civil conspiracy claim.



{01684011}
 Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 8 of 51 PageID: 8




An award of punitive damages can be as high as five times the liability of any

defendant, up to $350,000.00.

      29.    Plaintiffs allege that the Defendants created and operated a plan to

illegally engage in the debt adjustment business in New Jersey. Plaintiffs further

allege that Defendants misled consumers in New Jersey, and engaged in the

unlawful practice of law. Based on the allegations against all Defendants set forth

in the Complaint, a Jury could conclude that Plaintiffs are entitled to punitive

damages.

      30.       Plaintiffs have thus set forth a colorable right to recover punitive

damages under New Jersey Law, as Defendants actions could be considered willful

and reckless.


      31.       Plaintiffs allege that all Defendants acted in concert to create a basic

plan and operating procedure to engage in the debt adjustment business. Such a

finding would make all Defendants Jointly and severally liable for the aggregated

amount of actual damages and punitive damages under the civil conspiracy claim.

      32.       Plaintiffs therefore assert a conspiracy claim for actual and punitive

damages amounting to as much as $96,678, which may be considered for the

purposes of calculating the amount in controversy.




{01684011}
 Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 9 of 51 PageID: 9




          33.   In addition, the RICO Act and Fraud Act both provide for Plaintiffs, if

they prevail, to recover attorneys' fees.^^ If Plaintiffs are successful, an award of

attorneys' fees is mandatory.

          34.   In Venuto. this Court denied a motion to remand in a similar case

before the Court on diversity jurisdiction, where attorneys' fees and punitive

damages contributed to satisfying the Jurisdictional threshold. The Complaint in

that case facially alleged $14,900 in compensatory damages. When trebled under

the Fraud Act, the claims amounted to $44,700. The Court concluded that it did not

appear to a legal certainty that Plaintiff could not recover the Jurisdictional

minimum when attorneys' fees and punitive damages were added to the trebled

figure.

          35.   In comparably complex RICO and Fraud Act cases. Courts have

awarded significant attorneys' fees.^^ Even where fees are reduced, as in, for




  See Venuto v. Atlantis Motor Grp.. LLC. No. CV173363RBKKIVIW, 2017 WL 4570283, at *3
(D.N.J. Oct. 13, 2017) ("[fjor purposes of calculating the amount in controversy, reasonable
attorneys' fees and punitive damages must be counted if they are available under state
law.").
  See e.g., lacobs v. Mark Lindsay & Son Plumbing & Heating. Inc.. No. A-3854-16T1,
2019 WL 692120, at *8 (N.J. Super. Ct. App. Div. Feb. 20, 2019) (reversing lower court
where only $19,800 in fees were awarded opposed to the $247,701 sought); Singer v.
Cozzino. No. A-2038-14T3, 2016 WL 3245348, at *4 (N.J. Super. Ct. App. Div. June 14, 2016)
(affirming award of $119,363.14 under N.J. RICO Act)



{01684011}
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 10 of 51 PageID: 10




instance, the Doe v. Bank of America. NA. case, plaintiffs recovered $58,555.00 in

attorneys'fees under the Fraud Act.^^

       36.     Furthermore, Plaintiffs seek injunctive relief, in an action seeking

injunctive relief, the amount In controversy is measured by the value of the

object in litigation.""^ In the Third Circuit, the value of the injunctive relief is "the

value of the rights which the plaintiff seeks to protect."

       37.        Here, Plaintiffs seek in substantial part to stop RAM from conducting

any business in the State of New Jersey. Plaintiffs claim they have the right to this

relief, making this the right the Court must value when considering the amount in

controversy.

       38.        RAM's business that Plaintiff seeks to shut down is the opening and

administration of special purpose accounts ("SPAs") and/or dedicated account

("DAs") used, among other things, to make payments to consumers' creditors who

have contracted with debt management companies and have requested that RAM

open and manage an account to be used for that purpose. Thus, for purposes of

evaluating the amount in controversy in this case, the funds held in the accounts of

RAM's New Jersey account holders and the fees those account holders pay to RAM

^^See Doe v. Bank of Am.. N.A.. No. CV 16-3075, 2018 WL 5005004, at *6 (D.N.J. Oct.
15, 2018) (recovery of attorneys' fees was reduced to reflect the percentage of success
in the action).
  Hunt V. Wash. State Apple Advert. Comm'n. 432 U.S. 333, 347 (1977); Columbia Gas
Transmission Co. v. Tarbuck. 62 F.3d 538, 542 (3rd Cir. 1995); USAA Casualty Ins. Co.,
2018 WL 3213324 at *4.




{01684011}                                   10
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 11 of 51 PageID: 11




for account administration must be considered the object of the requested

injunctive relief.

       39.    Thus, measuring the value of the injunctive relief sought by Plaintiff as

to RAM starts with the value of ail funds held by RAM in SPAs and DAs on behalf of

Newjersey account holders.

       40.    While we do not have an exact amount of those funds as of this filing,

the Complaint alleges that as of July 2018, RAM had processed 750,000 settlement

payments which apparently does not include the individual monthly transactions.

Assuming each payment only averaged $500, the total would be as high as

$375,000.^^      This figure is thus considered when examining the amount in

controversy. Likewise, the disruptive impact on the hundreds of New jersey

account holders must be part of the calculus.

       41.     In addition. Plaintiff seeks to freeze RAM's assets wherever heid.^^

The relief requested by Plaintiffs does not distinguish between assets held for the

purposes of settling consumer debt in New jersey or otherwise. Thus, Plaintiffs

plainly seek from the Complaint the freezing of ail of RAM's assets, wherever held,

for whatever purpose.




  See Complaint, Exhibit B, Para. 25
  See Complaint, Exhibit B, pg. 17,11"D".



{01684011}                                  11
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 12 of 51 PageID: 12




V.       Rule of Unanimity is Satisfied

         42.    A party that seeks to remove an action from state court to federal

court must abide by the procedural requirements set out in 28 U.S.C. § 1446,

requiring that all defendants unanimously join in or consent to removal within 30

days of service of the Complaint on each of such defendants. Here, it appears that

the other defendants have not been served and are out of business.

Vi.      Removal Is Timely Filed and Notice Has Been Given

         43.    This Notice of Removal is timely filed within thirty (30) days of service

of the Summons and Complaint on RAM, and within one year after the

commencement of the action, as permitted by 28 U.S.C. § 1446(b).^^

         44.    As required by 28 U.S.C. § 1446(d), written notice of the filing of this

Notice of Removal will be promptly served on Plaintiff, and a copy will be promptly

filed with the Clerk of the Superior Court of New Jersey, Burlington County.

Vii.     Pleadings and Process

         45.     As required by 28 U.S.C. § 1446(a), RAM has attached all state court

"process, pleadings, and orders" served upon it in the Superior Court of New Jersey

with this Notice of Removal.^®




^^28 U.S.C. § 1446(b).
     See Exhibits A and B.




{01684011}                                   12
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 13 of 51 PageID: 13




VIM.   Venue


       46.   Venue for Removal is proper in this Court pursuant to 28 U.S.C. §

1446(a), because this action is currently pending in the Superior Court of New

Jersey, Burlington County, which is in the same District as the United States District

Court for Newjersey, Camden Division.

IX.    Non-waiver of Defenses


       47.   Nothing in this     Notice shall    be interpreted as a waiver or

relinquishment of Defendants' right to assert any defense or affirmative matter,

including, without limitation, motions to dismiss pursuant to Federal Rule of Civil

Procedure 12 or a motion to compel arbitration.

X.     Conclusion


       48.     Defendants respectfully request that this matter be removed from the

Superior Court of Newjersey, Burlington County to the United States District Court

for Newjersey, Camden Division based upon diversity jurisdiction. This Notice of

Removal has been timely filed. Therefore, removal is proper and this action should

proceed before this Court.


Dated: July 11, 2019                            Respectfully submitted.




                                                Elliott Abrutyn




{01684011}                                13
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 14 of 51 PageID: 14




  {01414468}              EXHIBIT A
      Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 15 of 51 PageID: 15


                    KNOX COUNTY SHERIFF'S OFFICE



Tom Spangler
   Sheriff


      State of Tennessee
      County of Knox




      Officer                . being dulysworn, deposes and says that he/she is

      over the age of 21 years. That on the Jl day of                 . two thousand
       nineteen, Officer              .served the foregoing '^urxl/Yjnr^
       Docket #"Bu             upon /?AM
                                       wI ^jm^nTand
                                          taA-](flW^ and leaving a
      copy of it with                      Deponent further says that he/she knew the

       person served as foresaid to be the person mentioned and described in said
                                                as the defendant therein.




                                           Deputy Sheriff6f Knox County,
                                          Tennessee



       Sworn and subscribed before me
       The      J   day of CmrUy . 2019                       ^       / onend         "?•.
                                                              S   ;     AyviON   •.      =
                                                              =  :aassHNwai; i
                                                              = ^;    AO  ;.z
       Notary Public             y:'ir^'r}^A
       My Commission Expires;         i




         400 Moin Sfreef •     Knoxville, Tenne:f}se.e. 37902 '       865'2i5-2243
                                 Luujuj. knoxsheriJJ. org
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 16 of 51 PageID: 16




{01414468}               EXHIBIT B
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 17 of 51 PageID: 17

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 1 of 35 Trans ID; LCV2019516639




 POLINO and PINTO, P.C.
 A Professional Corporation
 Attorneys at Law
 720 East Main Street, Suite IC
 Moorestown, NJ 08057
 (856) 727-1777
 By:    Joseph M. Pinto, Bsquire/012951977
        Attorneys forPlaintiff

 JUNE GERMINARIO. on behalf                         SUPERIOR COURT OF NEW JERSEY
 of herself and all other class members             BURLINGTON COUNTY
similarly situated                                  LAW DIVISION

               Plaintiff                            DOCKET NO.
                                                        Civil Action
        V.



RAM Payment, L.L.C. f/Va or d/b/a
Reliant Account Management, L.L.C.
f4c/a Reliant Account Management
Systems, L.LC. a/l<7a Account
Management Systems, L.L.C.;
Active Debt Solutions, L.L.C. f/lc/a
Active Debt Solutions, Inc. d/b/a
Guardian Legal Center; Paralegal Support
Group, L.L.C. f/l</a Paralegal Staff
Support, L.L.C.; John Doe(s) 1-100,
said name of John Doe(s) being fictitious

               Defendants                          COMPLAINT




        Plaintiff, JUNE GERMINARIO, on behalf of herself and all other class members

similarly situated, residing at 2.3 Southfield Drive, .Sussex, New Jersey, 07461, by way of

Complaint against the defendants, says:

                                       INTRODUCTION

        The defendantscreated and engaged in a plan or scheme to defraud tlic residents of

the .State of NewJersey and other states by performing unlawful debt adjustment and money
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 18 of 51 PageID: 18

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 2 of 35 Trans ID: LCV2019516639




 transmission activities and engaged in the unauthorized practice of law in the State of New

 Jersey. The defendants and their individual members, recruits, representatives, employees and

 agents employ and partners with both front-end lead generators and back-end service

 companies, financial institutions and other attorneys in New Jerseyand other states to

 provide debt adjustment services as defined by New Jersey law creating the impression that

 these services are to be performed or provided by attorneys and licensed debt adjusters. In

 fact, these services are not performed by, nor were they ever intended to be performed by,

 attorneys and licensed debt adjusters.

        This unlawful plan or scheme is in violation of the New Jersey Debt Adjustment and

 Credit CounselingAct, N.J.S.A. 17:16G-1, et seq. since these services are performed by for-

 profit entities or persons not permitted to operate such business in New Jersey under the Act.

        Such debt adjustment activity further constitutes the unauthorized practice of law in

 the State of New Jersey.

        Both violations constitute crimes under New Jersey law and are in violation of the

 New Jersey Consumer Fraud Act, N.J.S.A 56:8-1, et seq., the New JerseyRacketeer

 Influenced and Corrupt Organizations Act, N.J.S.A. 2C:41-1, et seq., the New Jersey Money

 Transmitters Act, N.J.S.A. 17:i5C-l, et seq., and other State laws.

        Plaintiffsseek recovery of monies paid to the defendants, other damages, and

 injunctive relief enjoining and restraining the defendants from conducting such business in

 New Jersey or with New Jersey residents.

                                             FACTS


        1.     Plaintiff June Germinario (' Plaintifr') is a resident and citizen of the State of
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 19 of 51 PageID: 19

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 3 of 35 Trans ID: LCV2019516639




 New Jersey, residing at 23 Southfield Drive, Sussex, New Jersey.

        2.     On or about August 16, 2010, plaintiff entered into a debt settlement program

 agreement with Legal Helpers Debt Resolution, L.L.C. a/l^/aThe Law Firm of Macey,

 Aleman, Hyslip and Seams ("LHDR"), withprincipal offices in Chicago, Illinois, for the

 purpose ofhaving LHDR negotiate a reduction of herindebtedness tovarious creditors and
 arrange for payment ofthese compromised amounts. There were only two creditors with
 whom plaintiff authorized LHDR to negotiate - Capital One, owed $4,910.00, and Sears,

 owed $17,634.00, for a total of $22,544.00.

        3.     On or about August 16,2010, plaintiff executed a document entitled Special

 Purpose Account Application under which Global Client Solutions, L.L.C. ("GCS" or

 "Global") ofTulsa, Oldahoma, was to electronically withdraw funds from plaintiffs New

 Jersey bank account and deposit them into anaggregate escrow/tru.st account (called a
 Special Purpose Account ["SPA"]) established byGCS in a bank to be chosen by it, and
 designating asubaccount in the name ofthe plaintiff. The purpose ofthis SPA was to hold
 fundswithdrawn on a monthlybasis from plaintiffsNew Jersey bank account in an amount

 established by LHDR until it received instructions on how they were to be disbursed.
        4.     The funds were to be disbursed to paymonies to anycreditors who agreed to a

 settlement of their indebtedness with the plaintiff, as well as to pay anycosts and fees for

 LHDR's attorneys' services and administrative fees and costs and GCS' costs of
 administration.


        5.     On March 3, 2011, plaintiff executed a document entitled Legal Helpers Debt
 Resolution, L.L.C. Amended Letter of Engagement concerning the terms of its representation


                                                3
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 20 of 51 PageID: 20

            BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 4 of35Trans ID: LCV2019516639



 of the plaintiff.

         6.      Piaintjff was initially advised that her monthly payments under her debt
 adjustment program would be $407.31. This was increased to $421.06 and on September
 24, 2010, GCS began to withdraw the sum of $421.06 from her New Jersey bank account
 and deposit those funds into the said aggregate SPA in abank unknown to plaintiff. Plaintiff
 was notified by GCS on May31, 2012 that her account had been transferred from that bank

 to Comerica Bank of Dallas, Texas.

        7.       GCS withdrew the sum of$421.06 from plaintiffs New Jersey bank account
 on September 24, 2010. On October 26, 2010, GCS began withdrawing the sum of
S416.06 from plaintiffs bank account and continued to do so for another 30 months until

April 24, 2014. Global's withdrawals totaled $12,902.86. On September 26, 2011 GCS
withdrew $75.00 from plaintiffs account for an ACH monthly fee. The total deposited in
plaintiffs special purpose account was $12,977.86. From this sum, GCS dispersed illegal
Customer and transaction fees of$4,888.23 to itself and others while pajdng creditors only
$1,000.00.

       8.       On June 3, 2014, Global sent plaintiff a letter advising her that the
relationship between Global and LHDR had been terminated. LHDR had filed a Chapter 7
banlcruptcy petition in 2014.

       9.       On June 9, 2014, plaintiff called GCS toterminate her account and reque.st
refund of the funds therein. Plaintiff was told that such arequest had to be in writing and
onJune 10, 2014, plaintiff emailed Global instructions to terminate her account. On June
17, 2014, Global issued a check on an account in Comerica Bank in the sum of $8,517.09,
which plaintiff received and deposited into her diecking account.

                                                4
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 21 of 51 PageID: 21

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 5 of 35 Trans ID: LCV2019516639




        10.    Global is a for-profit limited liability company formed in Oklahoma in 2003

 and located at 4343 South 118"* E Avenue, Suite 220, Tulsa, OK 74146. It is neither

 registered to do businessin New Jerseynor does it maintain an office In this state.

        11.    Global markets and advertises itself as follows: It is a service provider to debt

 settlement companies providing account management semccs for their customers. It is one

 of the largest account management companies in the United States and has developed and

 implemented its account management services specifically for tlie purpose of debt resolution,

 utilizingamongother things non-interest bearing special purpose or dedicated accounts

 (hereinafter "SPA") which it claims are insured by the FDIC. SPA's are disbursement

 accounts where monies are deposited usually through direct deposit arrangements with

 customers of the debt settlement companies. Monies are disbursed from the SPA's to pay its

 fees and thoseof the debt settlementcompanies and creditors and other front-end or back-

 end affiliates of these parties and theiremployees, agents or servants. Global claims not to

 be associated with independent debt settlement companies. It markets itself as having

 cj-eated some of today's most cuttingedge debt settlement account management products

 and is recommended by over 500 highly regarded debt settlement companies. These debt

 settlementcompanies receive benefits suchas improved cash flow with separation of debts

 and company fees, improved retention rate, decrease in overall servicing costs, less time

 managing client account information, decrease client set-up time, \veb-based software

 interface and open integration with debt management software padtages. Disbursement of

 SPy\'s are made only with the approval of the clientsof the debt settlement companies, but

 those companies have access to the accountinformation. Global maintains and operates
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 22 of 51 PageID: 22

         BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 6 of35 Trans ID: LCV2019516639



 debt n\anagement accounts for hundreds of third party businesses that offer debt adjusting
 services, utilizing electronic withdrawal of funds from a debtors account or receipt of funds
 foi^warded by othei means from the debtor and deposits these funds in aSpecial Purchase or
 Dedicated Account, administered and maintained by Global.
        12.    On or about May 22,2014, plaintiff was contacted by a representative of
 defendant Guardian Legal Center of Fort Lauderdale, Florida, i.e., defendant Active Debt

 Solutions, L.L.C. a/k/a Active Debt Solutions, Inc. d/b/a Guardian Legal Center (hereinafter
 "Guardian") stating it was taldng over the plaintiffs debt settlement program.
        13.    Defendant Guardian utilized defendant Reliant Account Management of
 Ne\\'port Beach, California ("RAM") as the escrow agent to perform the same function as
 GCS. RAM withdrew monies from plaintiffs New Jersey account and held them in an
 escrow account for the samepurposes as the priorescrow account she maintained witli GCS.

        14.    Plaintiff was advised her monthly pa>Tnent under the debt resolution plan
would be $416.06 per month and would begin May 23, 2014.
       15.     Plaintiffwas instmcted by Guardian to send the funds she had received from

Global to an entityloiown as Paralegal StaffSupport, L.L.C. ("PSS"). On June 30, 2014,

plaintiff foiwarded an electronic check in the sum of $8,127.28 to PSS as instructed.

       16.    RAM began withdrawing funds front plaintiffs bank account on May 23, 2014
in the amount of $416.06 per month.

       17.    The last withdrawal from plaintiffs account by 1L\M occurred onApril 24,
2017. Between May 2014 and April 2017, the following sums were withdrawn from

plaintiffs account by RAM: (a) $416.06 for seventeen months [$7,073.02]; (b) $208.03 for
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 23 of 51 PageID: 23

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 7 of 35 Trans ID: LCV2019516639




 two months [$416.06]; (c) $49.00 for eight months [$392.00]; and (d) $35.00 for three

 montlis [$105.00] for a total of $7,986,08. The total paid by plaintiff under the debt

 resolution plan administered by RAM and Guardian Legal Center total $16,113.36
                                                                                                    i


                                                                                                    i
 ($8,127.28 plus $7,986.08).                                                                        j
                                                                                                    !
         18.     RAM paid itself at least $9.95 in illegal transaction charges each month for       j
                                                                                                    i
 thirty months for atotal of $298.50. RAM also paid illegal sums to itself and Guardian             j
                                                                                                    S
                                                                                                    !


 Legal Center as fees in an amount, to the best of plaintiffs knowledge, equaling all of the        |
                                                                                                    1
 funds withdrawn from her account. To the best of plaintiffs knowledge, no funds were paid          |
 to creditors.
                                                                                                    I
         19.     Reliant Account Management Systems, L.L.C. ("RAMS") was formed in                  |
                                                                                                    I

                                                                                                    j
 California on April 17, 2009, with offices located at 1301 Dove Street, #1030, Newport             \
                                                                                                    i
 Beach, California 92660. Its last corporate filing in California reveals its business address as   i
                                                                                                    i

 412 North Cedar BluffRoad, Suite"400, ICiioxville, Tennessee 37923 and 1220 SStreet,               |
                                                                                                    \
 Suite 150, Sacramento, California 95811. It is not registered to do business in New Jersey in      j
                                                                                                    i
                                                                                                    1
 any capacity now or prior to the filing of this lawsuit.                                           |

        20.      RAMS changed itsname to Reliant Account Management, L.L.C. ("RAIVT)                    j
 and registered in Tennessee on July22, 2017 under the new name. It changed its name to             I

 Account Management Systems, L.L.C. ("AMS") on July 6, 2018. RAM/AiVlS was purchased                ;

 byWestshore Capital Partners, Rivergate Towers, 400 N. Ashley Drive, Suite 1175, Tampa,

 Florida33602-4394. We.stshore formed an entity Icnown as RAh'I Payment, L.L.C.

 ("RAMP") in Delaware on October 24, 2018, which registered to do business in Tennessee on

 Januaiy 7, 2019 at the same address as RAM/AMS and according to the Tennessee Secretary
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 24 of 51 PageID: 24

         BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 8 of 35 Trans ID: LCV2019516639




 of State's records, assumed the name Reliant Account Management ("RAM").
         21.     RAM contracts with individual debt settlement companies (which can be law

 firms or lay companies) to provide services to the individual consumer aistomers of the debt

 settlement company. Among other things, RAM enters into agreement.s with consumers
 allowing RAM to debit consumers' bank accounts (usually through ACH transfers) in

 monthly amounts established bythe debtsettlement companies and deposits these funds in
 an aggregate RAM trust account from which they are disbursed according to. a schedule
 established by the debt settlement company. The trust account is held in banl<s in California

 or wherever RAM chooses.

        22.      RAM pays itself fees out of these trust funds and also forwards to the debt

 settlement companies their costs and fees. It is also to disburse funds from the trust account

 to creditors if debt settlements are reached.

        23.     RAM slates, in its marketing propaganda, tliat its goal is to provide the

consumer with an efficient, state of the art settlement solution and to facilitate settlement

disbursements.


        24.    RAM also states therein that it is required to comply with the law, and to

report suspected illegal activity.

        25.    According to RAM, as of July 2018, it had processed over 750,000 settlement

paymentswhich apparently does not include the individual monthly transactions

withdrawing funds from consumers' bank accounts or dispersing fees and co.sts to itself and

the debt settlement companies.

        26.    On April 12, 2018 and April 24, 2018, the Federal District Court for the


                                                 8
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 25 of 51 PageID: 25

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 9 of 35 Trans ID: LCV2019516639




 Southern District of Florida entered an Order in the case of FTC and State of Florida v.

 feremy Lee Marcus, ct a!.. Case No. 17-60907-c\'-Moreno, which placed under receivership

 for liquidation purposes the defendants Guardian and Paralegal, as well as approximately

 thirty other companies owned by Jeremy Marcus (defendant in that case and whoseassets

 were also seized) who along with otliers involved with these companieswere permanently

 enjoined and restrained from, among other things, operating or engaging in any manner in

 the debt settlement industry.

        27.    Performance of debt adjustment and credit counseling ser\'ices in New Jersey is

 regulated by the New Jersey Debt Adjustment and Credit Counseling Act, N.f.S.A.

 17; i6G-l, et seq. (hereinafter "the Act") and the regulations promulgated by the

 Commissioner of the Division of Banldngand Insurance as authorized under N.T.S.A.

 I7:16G-4.


        28.    Under NewJersey law, no person other than a non-profitsocial service agency

 or a non-profitcreditcounseling agency shall act as a debt adjuster, N.T.S.A. 17:16G-2(a),

 and such agencies must first obtain a license to do so from tlie Department of Banking and

 Insurance. N.r.S.A. 17:16G-2(b).

        29.    A debt adjuster under NewJersey law means a person who either (a) acts or

 offers to act for a consideration as an intermediaiybetween the debtor and his creditors for

 the purpose of settling, compounding or othenvise altering the terms of payment of any

 debts of the debtor or (b) who to tliat end receives money or other property from the debtor

 or on behalf of the debtor for payment to or distribution among the creditors of the debtor.

 NJLSA 17;16G-l(c)(l).
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 26 of 51 PageID: 26

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 10 of 35 Trans ID: LCV2019516639




         30.    y\ii aLtorney at law admitted to practice in the State of New Jersey who is not
 principally engaged as a debt adjuster shall not be deemed a debt adjuster under the y\ct and
 therefore not subject to licensure.

        31.    The fees which a licensee may charge for debt adjustment services under the
 Act shall not exceed one percent of the gross monthly income ofthe person towhom the
 service is rendered, but innocase shall the fee exceed $15.00 per month, except as may be
 otherwise provided by rule or regulation promulgated by the Commissioner. The
 Commissioner is authorized toset the maximum fee for credit counseling. N.T.S.A.
 17:16G-6.

        32.    Under N.J.A,C. 3:25-1.2, the fee for debt adjustment may not exceed $25.00
 per month or$60.00 per month for credit counseling services.
        33.    Any debtor injured by violation ofthe Aa may bring a civil action for recovery
 of damages.

        34.    Underthe Act, every licensee acting as a debt adjuster shall disburse to the

appropriate creditors all funds received from a debtor less any fees permitted by N.J.SA.

 17.T6G-6 within ten days of receipt of those funds, maintain a separate trust account in a
qualified bank as defined under paragraph 12 of N.J.S.A. 17:9A-1 in the name of the debt

adjuster for thebenefit of the debtors, seiviced by the debt adjuster, andmaintain an
appropriate ledger book for the trust account required, having at least one single page for
each debtorwith the appropriate entries of all deposits into and disbursements from each

debtor's account, including copies ofall records showing disbursements to creditors and

receipts front debtors which legible records shall be maimained in accordance with generally


                                              10
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 27 of 51 PageID: 27

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 11 of 35 Trans ID: LCV2019516639




 accepted accounting principals for not less than six years following the close of each debtor's

 account.


        35.     Under N.J.S.A. 2C:21-19(f) (and N.J.A.C. 3:25-3.1 (d)), any personwho shall

 act or offer to act as a debt adjuster without a license as required by the Act unless exempted

 from licensure pursuant to the Act shall be guilty of a crime of the fourth degree.

        36.    The New Jersey Money Transmitters Act, N.J.S.A. 17.T5C-1, et seq. (the

 "Act") requires persons engaging in business In New Jerseyof either (1) the receiptof money

 for transmission or transmitting money within the United States or locations abroad by any

 and all means, including but not limited to payment instrument, wire, facsimile, electronic

 transfer or othervsise for a fee, commission or other benefit, or (2) the receipt of money for

obligors for the purpose of paying obligors' bills, invoices or accounts for a fee, commissionor

other benefitpaid by the obligor (N.J.S.A. 17:15C-2), to obtain a license (NJ.Sj\. 17.T5C-4)

and post a bond or other security N.J.S.A. 17:15C-6). The Act does not apply to licensed

debt adjusters N.J.S.A. 17:15C-3(a)(6) or banks N.J.SA 17:15C-3(a)(4)). None of the

defendants have money transmitters licenses allowing them to operate in New Jersey which

violation constitutes a crime of the third degree under the Act, N.J.SA 17:15C-24.

        37.    The actions of and the services provided by all of the defendants and all of

their individual ser\'ants, agents and employees are those of debt adjusters and mone)'

 transmitters as defined by New Jersey .statute.

        38.    None of the defendants arc licensed by the Commissioner of the Department

of Bankingand Insurance to perform debt adjustment or any other services, nor are they

qualified to do so as they are not non-profit social service agencies or consumercredit


                                                II
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 28 of 51 PageID: 28

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 12 of 35 Trans ID: LCV2019516639




 counseling agencies as defined under NJ.S.A. 17:16G-1.

         39.    The defendants are not attorney.s at law of the Stateof New Jersey andwere

 principally engaged asdebtadjusters, thus, they are not exempt from the licensing
 requirement of the statute and also are engaged in the unauthorized practice oflaw in the

 State of NewJersey.

        40.     The business of debt adjustment and provision of debt resolution services are

 considered the practice of law under the laws of theState ofNew Jersey.
        41.    All of the defendants and their agents, servants and employees, by operating as

 a business providing debt adjustment and resolution services, are engaged in the

 unauthorized practice of law.

        42.    Under N.f.S.A. 2C:21 -22(a), a person is guilty of a disorderly persons offense

 if the person knowingly engages in the unauthorized practice of lawand undersubsection (b)

 isguilty of a crime of the fourth degree if the person knowingly engages in the unauthorized

 practice of lawand creates the false impression that the person is licensed to practice lawor

derives a benefit or in fact causes injury to another.

        43.    All of the defendants have also engaged in a criminal conspiracy as defined by

N.f.S.A 2C:5-2 byformulating, promoting, facilitating and engaging in the crimes of

unlawful debt adjustment, unlawful money transmitting and the unauthorized practice of

law.


        44.    All of the defendants created the basicplan and operating procedure to engage

In the debt adjustment business within the Stale of New Jersey. Defendants utilized their

status as attorneys, or created an appearance they were attorneys, to gain a competitive


                                               12
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 29 of 51 PageID: 29

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 13 of 35 Trans ID: LCV2019516639




 advantage in the debt adjustment marketplace and deceive consumers.

        45.    Consumers in New Jersey were misled into believing they werebeing

 represented by attorneys authorized to do business in NewJersey as debt adjusters and thus

 would receive the professional sei^vices expected from an attorney by the general public.

        46.    In fact, none of the defendants pro\'ided legal services or any legal advice to

 plaintiff or any New Jerseyconsumers, nor did they ever intend to do so.

        47.    All of the defendants and their employees and agents were to hold plaintiffs

 funds in the dedicated account for distribution for fees, costs and possible debt reduction

payments to creditors.

        48.    The defendants created a marketing and promotion program to attract debtors

 through all forms of advertising in the media and contracting with lead providers for the

 purpo.se of selling debt resolution services throughout NewJersey and the United States.

        49.    The customerswere asked for information on the type and amount of

 indebtedness, their employment and income, their social securitynumber for purposes of

 obtaininga credit report, their chedcing account number, the bank routing number and an

 email address. They were told this information would be reviewed for a determination of

whether the customer qualified to participate in the plan. Customers were advised that, if

 accepted, they would pay money every month to be accumulated in an accountwhich would

 be used for the purposes of negotiating withcreditors and would pay a small percentage of

 the debt including fees. Customers were not told that creditors might not accept any

 negotiation of the debt.

        50.    The information obtained about the customer was utilized to determine how

 much the customers would pay. No one was accepted for a plan unless they had at least


                                               13
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 30 of 51 PageID: 30

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 14 of35 Trans ID: LCV2019516639



 $5,000.00 to $10,000.00 in debt. The information was inserted into a payment calculator
 which determined how much the customer would pay without any consideration ofthe
 customer's personal circumstances and without anycontact with the a editors.

        51.     Once the documents were signed, the customer was advised (1) thatany future
 contacts were to be through defendants; (2) to avoid all contacts with creditors; (3) not to

 negotiate \vith the creditors; and (4) missing payments would disqualif)' the customer from
 the program.

                                         COUNT ONE
                                     New Tersey RICO Law

        52.     Plaintiff repeats the allegations ofthe first 51 paragraphs ofthe Complaint and
incorporates the same by reference as if set forth at length herein.

       53.      All of the defendants are debt adjusters as defined under N.J.S.A. 17;16G-

1(c){l) and none ofthe defendants are money transmitters as defined by tlie New Jersey
Money Transmitters Act.

       54.      Ail defendants are enterprises either separately and/or in unison as defined
under N.J.S.A. 2C;41-1 (c).

       55.      At all relevant times, all defendants were engaged in trade or commerce or in

activities affecting trade or commerce in connection withthe sale of debt adjustment semces

in the State of NewJersey to NewJersey residents and residents of other states.

       56.      TTie defendants are persons as defined by N.J.Sj^.. 2C:4l-2(b).

       57.      These persons were eitlier employed by or associated with each other and

conducted or participated directlyor indirectly in the conduct of the affairs of these

enterprises through a pattern of racketeering activity in violation of N.J.SA. 2C:41-2{c) and

                                               14
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 31 of 51 PageID: 31

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 15 of 35 Trans ID: LCV2019516639




 received income derived directly or indirectly from a pattern of racketeering activity by

 engaging in crimes under Chapter 20 and Chapter 21 of Title 2C of the New Jersey Statutes.

        58.     All the defendants have, among other things, engaged in a pattern of

 racketeering, including criminal conduct that has either the same or similar purposes, results,

 participants, victims, methods of commission or are otherwise inter-related by distinguishing

 characteristics and are not isolated incidents.


        59.     The criminal conduct includes, but is not limited to, violation of the following

 New Jersey Statutes:

                A.      Theft by deception, N.J.S.A. 2C:20-4;

                B.      Deceptive business practices, N.J.S.A. 2C:21-7(h) by making false and

 misleading written statements for the purposes of obtaining property;

                C.      Falsifying records or uttering any writing or record Icnowing that it

 contains a false statement or information with purpose of deceive or injury anyone or to

 conceal any wrongdoing, N.J.S.A. 2C:2I-4(a);

                D.      Engaging in bank fraud, 18 U.S.C. 1344;

                E.      Engaging in wire fraud, 18 U.S.C. 1343;

                F.      Issuing false financial statements, N.J.S.A. 2C:2 l-4{b);

                G.      Making false or misleading statements in any advertisement addressed
 to the public or to a substantial segment thereof for the purpose of promoting the purchase
 or sale of sendees, N.J.S.A. 2C:21-7e;

                H.      Selling, offering or exposing for sale or delivery less than the

 represented quantity of sendees, N.J.S.A. 2C:21-7b;


                                                   15
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 32 of 51 PageID: 32

           BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 16 of 35 Trans ID: LCV2019516639



                 I.     Applying or disposing of property that has been entrusted to one as a
 fiduciary in the manner one Imows is unlawful and involves substantial risk of loss or

 detriment to the ouTier of the property or to a person for whose benefit the property was
 entrusted, whether or not the actorhasderived a pecuniary benefit, N.J.S.A. 2C:21-15;

                 J.     Causing or inducing another by deception as to tliecontents of the

 instrument to execute theinstrument effecting orpurposely to effect or likely to effect the
 pecuniary interest of the person, NJ.S.A. 2C:21-16;

                 IC     Impersonating another or assuming a false identity to obtain a benefit

 for one's self or another or to injure or defraud another, N.J.S.A. 2C:21-17(a)(1), (2), (3),

 (4) and (5);

                L.      Acting or offering to act as a debt adjuster without a license and

without qualifying for any exemption from the license requirement, NJ.S.A. 2C:21-19(f);

                M.      ICnowingly engaging in the unautliorized practice of law, N.J.S.A.

2C:2I-22(a);

                N.      Knowingly engaging in the unauthorized practice oflaw and creating or
reinforcing a false impression tliat the person is licensed to engage in the practice of law or

derives a benefit therefrom or in fact causesinjury to another, N.J.S.A. 2C:21-22(b)(1), (2)

and (3);

                O.     Transporting or possessing property Itnown or which a reasonable

person would believe to be derived from criminal aetiwty, N.J.S.A. 2C:21 -25(a), (b)(1),

(2)(a). (b), (c) and (d);

                P.     Conspirac)' to commit the aforesaid crimes, N.J.S.A. 2C:5-2 and all its


                                                16
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 33 of 51 PageID: 33

       BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 17 of 35 Trans ID: LCV2019516639




 subparts;

                Q.     Conspiring to violate any of the provisions of NJ.S.A. 2C;41-2(c);

                R.     Engaging in fraud or swindles, 18 U.S.C. 1341;

                S.     Engaging in a conspiraq' to fraud and swindle, 18 U.S.C. 1349; and

                T.     Knowing and willfully violating the MoneyTransmitters Act, N.J.S.A.

 17:I5C-24.


        60.     The acts undertaken by the defendants in furtherance of racketeering activity

 include, but are not limited to:

                A.     Recruiting front-end and back-end affiliates to commit violation of the

 aforesaid crimes, which include leadgenerators, debt relief companies and sen'ice companies

 and their agents, servants and employees;

                B.     Lending a name to others for the purpose of creating a false pretense

 that legal and debt adjustment services are being performed byan attorney solely incidental

 to that attorney's practice of law thereby ostensibly exempting the services from the licensing

 requirement;

                C.     Marketing and soliciting materials and preparing and providing

 documentation and making oral representations giving the false impression theperson was

 being represented by an attorney or licensed debt adjuster;

                D.     Unlawfully engaging in the solicitation of clients for a law fimi;

                E.     Unlawfully managing, counseling, selling, pro rating or liquidating of
 the indebtedness of a debtor and involving a designated third party's receipt of debtor's

 funds for the purpose of distributing said funds among creditors in payment ofdebt


                                                17
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 34 of 51 PageID: 34

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 18 of 35 Trans ID: LCV2019516639



  obligations^

                  F.    Conspiracy to carry out an unlawful business scheme clcscribcd in this

 Complaint;

                 G.     Falsely promising to provide debt relief services and accepting money
 from debtors in reliance on those promises;

                 H.     Receiving or payingcommissions, fees and other renumeration for

 unlawful services rendered bydefendants to debtors;

                 I.    Advertising, marketing, promoting and providing contracts and other
 documentation which falsely create an illusion or impression that debt relief services are
 being orwiU be lawfully performed, constitute the practice of law or being performed
 incidental to the practice of law;

                 J.    Collecting illegal fees, charges and costs for performing illegal services
 and services not permitted by law;

                 K.    Accepting money from New Jersey residents or residents of otherstates

 doing business with thedefendants within the State ofNe^v Jersey orwith connection to the
 Stateof New Jersey Itnowing tltatit is imlawful to do so;

                 L.    Conspiracy with and amongst themselves and others to violate the

 provisions of N.J.S.A. 2C:41-2(d); and

                 M.    Receiving income or proceeds directly from the pattern of racketeering.

        WHEREFORE, the plaintiffdemands judgment:

                 A.    Finding that the acts and omissions of the defendants constitute

multiple violations of Civil RJCO, N.J.S.A. 2C:41-1, et scq.;


                                                18
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 35 of 51 PageID: 35

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 19 of 35 Trans ID: LCV2019516639




                B.     Finding tliat the acts and omissions of the defendants constitute

 multiple instances of unlawful practices in violation of the Consumer Fraud Act, NJ.S.A.

 56:8-1, et seq.;

                C.     Permanently enjoining and restraining the named defendants, and

 defendants John Doe(s) 1-100, said names being fictitious, being defined as their owners,

 officers, directors, shareholders, founders, managers, agents, servants, employees,

 representatives, independent contractors, co-conspirators and any banks and/or financial

 institutions into which plaintiffs or class members' money was deposited, and all other

 personsor entities directly or indirectly under their control or participatingin the unlawful

 plan and scheme from engagingin, continuing to engage in or doing any of the acts or

 practices set forth in this Complaint;

                D.     Freezing all assets of the defendants where\'er located and preventing

 defendants from engaging in any act of disposition of those assets in accordance with

 N.J.SA 56:8-8;

                E.     Disgorgement of all illegal fees, charges and costs and other funds not

 already paid to creditors of the victimized plaintiff so as to restore to him any money

 acquired by the unlawful acts of the defendants;

                F.     Compensatory and punitive damages and trebling of the damages of

 plaintiffas permitted by the Consumer Fraud Act and New Jersey Civil RICO Act;

                G.     Requiring the defendants to pay all attorney's fees, costs and litigation

 expenses incurred by the plaintiff;

                H.     Requiring defendants to pay pre-judgment interest on all of plaintiff's


                                                19
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 36 of 51 PageID: 36

         BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 20 of 35 Trans ID: LCV2019516639




 damages;

                  I.    Such other relief as the Court deems equitable and just under the

 circumstances.


                                          COUNT TWO
                                New Tersey Consumer Fraud Act

         61.    Plaintiff repeats titc allegations of the first 60 paragraphs of the Complaint and

 incorporates the same by reference as if set forth at length herein.

         62.    The defendants in the operation of this unlawful business scheme and plan

 and their individual actions as part thereofhave engaged in unconscionable commercial

 practices and fraudulent activity, made false promises and misrepresentations and Itnowingly

 omitted facts as described above in violation of N.J.S.A 56:8-2 which include but are not

 limited to thoseactsset forth above, which have damaged the plaintiff.

        WHEREFORE, the plaintiff demands judgment:

                A      Findingthat the acts and omissions of the defendantsconstitute

 multiple instances of unlawful praaices in \'iolation of the Consumer Fraud Act, N.J.S.A.

 56:8-1, et seq.;

                B.     Permanently enjoining and restraining the named defendants and

 defendants John Doe{s) 1-100,said names beingfictitious, being defined as their owners,

 officers, directors, shareholders, founders, managers, agents, servants, employees,

 representatives, independent contractors, co-conspirators and any banlcs and/or financial

 institutions into which plaintiffs or class members' money was deposited, and all other

 persons or entities directly or indirectly under their control or participating in the unlawful

plan and schemefrom engaging in, continuing to engage in or doing any of the acts or

                                                20
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 37 of 51 PageID: 37

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 21 of 35 Trans ID: LCV2019516639




 practices set forth in this Complaint;

                  C.      Freezing all assets of tlie defendantswherever located and preventing

 defendants from engaging in any act of disposition of those assets in accordance witli

 NJ.S.A. 56:8-8;

                  D.      Disgorgemcnt of all illegal fees, charges and costs and other funds not

 already paid to creditors of the victimized plaintiff so as to restore to him any money

 acquired by the unlawful acts of the defendants;,

                  E.      Corhpensatory and punitive damages and trebling of tlie damages of

 plaintiff as permitted by tlte Consumer Fraud Act and New Jersey Ci\'il RICO Act;

                  F.      Requiring the defendants to pay all attorney's fees, costs and litigation

 expenses incurred by the plaintiff;

                  G.      Requiring defendants to pay pre-judgment interest on all of plaintiffs

 damages;

                  H.      Such otlier reliefas the Court deems equitable and just under tl\c

 circumstances.


                                          COUNT THREE
                       Newfersey Debt Adjustment and Credit Counseling Act
                                  and Money Transmitters Act

        63.       Plaintiff repeats the allegations of the first 62 paragraphs of tite Complaint and

 incorporates the same by reference as if set fortit at length herein.

        64.       Tlte acts of the defendants have damaged the plaintiff wlto is entiUed to

 recover his damages pursuant to NJ.S.A. 17:16G-8 and the provisionsof tlie New Jersey

 Money Transmitters Act.


                                                  21
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 38 of 51 PageID: 38

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 22 of 35 Trans ID: LCV2019516639

                     /




         WHEREFORE, the plaintiff demands judgment:

                A.       Finding that the acts and omissions of the defendants constitute

 multiple instances ofunlawful practices in violation ofthe New Jersey Credit Counseling and
 Debt Adjustment Act; N.J.SA. 17:16G-1, etseq. and the New Jersey Money Transmitters
 Act.


                B.       Permanently enjoining and restraining the named defendants, and

 defendants John Doe(s) I-100, said names being fictitious, being defined as their owners,
 officers, directors, shareholders, founders, managers, agents, servants, employees,
 representatives, independentcontractors, co-conspirators and any banl<^ and/or financial

 institutions into which plaintiffs or class members' money was deposited, and all other

 persons or entities directly or indirectly under their control or participating in the unlawful

plan and scheme from engaging in, continuing to engage in ordoing any oftheacts or
practices set forth in this Complaint;

               C.        Freezing all assets ofthe defendants wherever located and prex^enting
defendants from engaging in any act of disposition of those assets in accordance with

N.J.S.A. 56:8-8;

               D.        Disgorgement of allillegal fees, charges and costs and other funds not

already paid to creditors of the victimized plaintiff soas to restore to him anymoney
acquired by the unlawful acts of the defendants;

               E.        Compensatory and punitive damages and trebling of the damages of

plaintiff as permitted by the New Jersey Debt Adjustment and Credit Counseling Act, the
New Jersey Money Tran.smitters Act, the Consumer Fraud Act and New Jersey Civil WCO


                                                22
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 39 of 51 PageID: 39

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 23 of 35 Trans ID: LCV2019516639




 Act;

                  F.     Requiring the defendants to pay all attorney's feevS, costs and litigation

 expenses incurred by the plaintiff;

                  G.     Requiring defendants to pay pre-judgment interest on all of plaintiff's

 damages;

                  H.     Such other relief as the Court deems equitable and just under the

 circumstances.


                                          COUNT FOUR
                                          Civil Conspiracy

        65.       Plaintiff repeats the allegations of the first 64 paragraphs of the Complaint and

 incorporates the same by reference as if set forth at length herein.

        66.     The defendants, acting in concert, committed the aforesaid unlawful acts or

 lawful acts byunlawful means for the puipose ofinjuring the plaintiffs.

        67.       Defendants understood the objectives of the conspiracy, accepted and agreed,

 either explicitly or implicitly, to do their part to further those objectives.

        68.     As a result thereof, the plaintiff has suffered damages.

        WHEREFORE, the plaintiff demands judgment:

                A.       Finding that the acts and omissions of the defendants constitute

 multiple instances ofunlawful practices in violation of theaforesaid New Jersey laws and that
 defendants conspired to commit such violations;

                  B.     Permanently enjoining and restraining the named defendants, and the

 defendant John Doc(s) 1-100, said names being fictitious, being definedas their owners,

 officers, directors, shareholders, founders, managers, agents, seivants, employees,

                                                  23
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 40 of 51 PageID: 40

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 24 of 35 Trans ID; LCV2019516639




  representatives, independent contractors, co-conspirators and any banks and/or financial

 institutions into which plaintiffs or class members' money was deposited, and all other

 persons or entitiesdirectly or indirectly under their control or parlidpating in the unlawful

 plan and scheme from engaging in, continuing to engage in or doing any of the acts or

 practices set forth in this Complaint;

                  C.     Freezing all assets of the defendants wherever located and preventing

 defendants from engaging in any act of disposition of those assets in accordance with

 N.j.S.A. 56:8-8;

                  D.     Disgorgement of all illegal fees, charges and costs and other funds not

 already paid to creditors of the victimized plaintiffso as to restore to him any money

 acquired by the unlawful acts of the defendants;

                  E.     Compensatory and punitive damages and trebling of the damages of

 plaintiff as permitted by the Consumer Fraud Act and NewJersey Civil RICO Act and other

 New Jersey law;

                  F.     Requiring the defendants to pay all attorney's fees, costs and litigation

 expenses incurred by the plaintiff;

                  G.     Requiring defendants to pay pre-judgment interest on all of plaintiffs

 damages;

                  H.     Such otlter relief as the Court deems equitable and just under the

 ciraimstances.


                                           COUNT FIVE
                              Illegal Contract and Unjust Enrichment

        69.       Plaintiff repeats the allegations of the first 68 paragraphs of the Complaint and

                                                 24
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 41 of 51 PageID: 41

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 25 of 35 Trans ID: LCV2019516639




 incorporates the same by reference as if set forth at length herein.

         70.    Thepuri^orted contracts between the plaintiff and defendants were illegal

 under New Jersey law and are void abinitio.

        71.     Defendantswill be unjustly enriched if permitted to retain the monies paid to

 them by the plaintiff or emanating from plaintiffs payments to other defendantsas a result

 of the illegal and void contract. As a result thereof, plaintiff has suffered damages.

        WHEREFORE, the plaintiff demands judgment:

               A.      Finding that the acts and omissions of the defendants constitute

 multiple instances of unlawful practices in Anoiation of the aforesaid New Jerseylaws, tliat

 any contracts are illegal and that defendants have been unjustly enriched.

                B.     Permanently enjoining and restraining the named defendants, and

 defendant John Doe(s) 1-100, said names being fictitious, being defined as their owners,

 officers, directors, shareholders, founders, managers, agents, ser\'ants, employees,

 representatives, independent contractors, co-conspirators and any banks and/or financial

 institutions into which plaintiffs or classmembers' money was deposited, and all other

 persons or entities directly or indirectlyunder their control or participatingin the unlawful

 plan and scheme from engaging in, continuing to engage in or doing any of the acts or

 practices set foith in this Complaint;

                C.     Freezing all assets of the defendants wherever located and preventing

 defendants from engaging in any act of disposition of those assets in accordance with

 N.J.S.A. 56:8-8;

                D.     Disgorgement of all illegal fees, charges and costs and other funds not


                                                25
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 42 of 51 PageID: 42

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 26 of 35 Trans ID: LCV2019516639




 already paid to creditors of the victimized plaintiff so as to restore to him any money

 acquired by the unlawful acts of the defendants:

                  E.     Compensatoiy and punitive damages and trebling of the damages of

 plaintiff as permitted by the ConsumerFraud Act and NewJersey Civil RICO Act and other

 New Jersey law;

                  F.     Requiring the defendants to pay all attorney's fees, costs and litigation

 expenses incurred by the plaintiff;

                  G.     Requiring defendants to pay pre-judgment interest on all of plaintiffs

 damages;

                  IT.    Such other relief as the Court deems equitable and just under the

 circumstances.


                                            COUNT SIX
                                         Unconscionability

        72.       Plaintiff repeats the allegations of the first 7 i paragraphs of the Complaint and

 incorporates the same by referenceas if set forth at length herein.

        73.    Any purported contracts between plaintiff and defendants are unconscionable,

 both procedurallyand substantively, and are therefore unenforceable and void.

        74.    As a result of the illegal, unlawful and unconscionable acts of the defendants,

 the plaintiff has suffered damages.

        WHEREFORE, the plaintiff demands judgment:

               A.        Finding that the acts and omissions of the defendants constitute

 multiple instances of unlawful practices in violation of the aforesaid New Jersey laws and any

 agreements directly or indirectly related thereto are unconscionable, unenforceable and void

                                                  26
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 43 of 51 PageID: 43

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 27 of 35 Trans ID: LCV2019516639




 ab initio;

                B.     Permanently enjoining and restraining the named defendants, and

 defendant. John Doe{s) 1-100, said names being fictitious, being defined as their owmers,

 officers, directors, shareholders, founders, managers, agents, servants, employees,

 representatives, independent contractors, co-conspirators and any banks and/orfinancial

 institutions into wliich plaintiffs or class members' moneywas deposited, and all other

 persons or entities directly or indirectly under their control or participating in the unlawful

 plan and scheme from engaging in, continuing to engage in or doingany of the acts or

 practices set forth in this Complaint;

                C.     Freezing all assets of the defendantswherever located and preventing

 defendants from engaging in any act of disposition of those assets in accordance with

 N.J.S.A. 56:8-8;

                D.     Disgorgement of all illegal fees, charges and costs and otherfunds not

 already paidto creditors of the victimized plaintiff so as to restore to him any money

 acquired by the unlawful acts of the defendants;

                E.     Compensator)' andpunitive damages and trebling of the damages of

 plaintiff as permitted by the Consumer Fraud Act and New Jersey Civil RICO Act andother

 New Jerseylaw;

                F.     Requiring the defendants to payall attorn^'s fees, costs and litigation

 expensesincurred by the plaintiff;

                G.     Requiring defendants to pay pre-judgment interest on all ofplaintiffs

 damages;


                                                27
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 44 of 51 PageID: 44

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 28 of 35 Trans ID: LCV2019516639


                  IT.   Such 01 her relief as the Court deems equitable and just under the
 circumstances.



                                        COUNT SEVEN
                                       Class Certification
                                                 /

        75.     Plaintiff repeats the allegations ofthe first 74 paragraphs oftheComplaint and
 incorporates the sameby reference as if set forth at length herein.

        76.    This class action is brought on behalf of a class composed of all citizens or

 residentsof the State of NewJersey who established or on whose behalfwas established trust

 or escrow accounts maintained by the defendants RAM Payment, L.L.C. f/l</a or d/b/a

 Reliant Account Management, L.L.C. a/l</a Reliant Account Management Systems, LL.C.
 aA/a AccountManagement Systems, L.L.C., in a banlc or other financial institution into

which monies of the class members were transferred or deposited for the purpose ofor
 relating to services provided by the defendants or otlierpersons or entities in connection with

 debt adjustment or creditcounseling services.

        77.    Members of the proposed class number in the thousands and are so numerous

that their joinder is impracticable.

        78.    There are questions of law and fact common to each class.

        79.    The claims and defenses of the named plaintiff are typical of the claims and

defenses of the proposed class.          »

        80.    The named plaintiff is a member of the proposed class and will fairly and

adequately protect the interests of the proposed class.

       81.     The defendants have acted and refused to act on ground.s generally applicable

to the class, making final injunctive relief appropriate, respecting the class as a whole and

rendering class certification appropriate.

                                               28
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 45 of 51 PageID: 45

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 29 of 35 Trans ID: LCV2019516639




        82.    Common questions of law and fact central to the claims of tlie class

 predominate over individual questions rendering class certification appropriate.

        83.    The class action devise is a superior method of adjudicating the class members*

 claims as compared to other available methods for fairly and efficiendy adjudicating this

 controversy. Class members are financially distressed persons who have no meaningful

 recourse against the defendants absent collective pursuit of their monetarily small claims.

 The value of class members claims taken individually is such that the claims cannot as a

 practical matter be pursued on an individual basis.

        WHEREFORE, plaintiffs demand certification of the class as set forth herein.

                                        COUNT BIGHT
                             Other Damages to the Lead Plaintiff

        84.    Plaintiff repeats the allegations of the first 83 paragraphs of the Complaint and

 incorporates the same by referenceas if set forth at length herein.

        85.    Plaintiff, besides beingdamaged by the payment of unlawful fees, charges and

 costs, sustained other damages in her own right through:

               A.      Accumulation of interest and penalty charges on the debts which were

 enrolled in the fraudulent plan;

               B.      Emotional distress, pain and suffering;

               C.      Attorney's fees, out of poclcet costs, court costs and litigation expenses;

               D.      Degradation of her credit score and rating;

               E.      Failure to return all monies paid by the plaintiff; and

               F.      Any other unlawful activities of the defendants.

        86.    These damages were caused by these unlawful acts and by the professional

                                                29
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 46 of 51 PageID: 46

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 30 of 35 Trans ID: LCV2019516639




 negligence of the defendants and are in violation of the New Jersey Consumer Fraud Act, the

 New Jersey Civil RICO Act, the New Jersey Debt Adjustment and Credit Counseling Act, the
 Money Transmitters Actand the other tortious conduct as plead and constitute a conversion

 of plaintiff's funds.

        WHEREFORE, plaintiff demands judgment against all defendants, for compensatory

 and punitive damages, treble damages as permitted by law, attorneys fees, costs, litigation

 expenses, pre-judgment interest and any other relief the Court deems equitableand just

 under the circumstances.


                                                    POLINO and PINTO, P.C




                                                    Joseph M         , Esquire
 Date: March 22, 2019                               Attomey         aintiff



                                          Certification


        Pursuant to Rule 4:5-1, it is hereby certified that the matter in controversy is not the

 subject of any other action pending in any Court or of a pending arbitration proceeding, nor

 is any other action or arbitration proceeding contemplated. I am aware of no other parties

 who should be made a part of this action at the present time.

                                                    POLINO and PINTO, P.C.

                                                                       A;         /

                                                    Joseph iyl\P.    ,, EOTuii
                                                                          ^
 Date: Marcli 22, 2019                              Attorney fo/ Plaintiff



                                               30
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 47 of 51 PageID: 47

           BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 31 of 35 Trans ID: LCV2019516639




                                    Designation of Trial Counsel

           Joseph M. Pinto, Esquire is hereby designated as trial counsel for plaintiff in this

 action.


                                                        POLINO and PINTO, P.G.


                                                    By:
                                                      Joseph M.
 Date: March 22, 2019                                 Attorney fo


                                       SPOLIATION NOTICE


                                      TO ALL DEFENDANTS

        You are hereby given notice not to destroy, conceal or alter any paper or electronic
files and other data generated by and/or stored on your computers and storagemedia (e.g.,
hard disks, floppy disks, backup tapes. Zip cartridges, CDs, DVDs, etc.), or any other
electronic data, such as voice mail. As you Icnow, your failure to complywith this notice can
result in severe sanctions being imposed by the Court for spoliation of evidence or potential
evidence.


       Tiirough discovery we expect to obtain fromyou a number of documents and things,
including files stored on your computers and your computer storage media.

       As part of our initial discovery efforts, you will soon receive initial interrogatories and
requests for documents and things, requests for admissions and other forms of discoveiy.

        In order to avoid spoliation, you will need to provide the data requested on the
original media, or on exactcopies of that media (sometimes referred to as image, evidentiary,
or mirror copies), and be able to prove that the copy matches the original in every respect.
Do not reuse any media to provide this data.

       Additionally, in order to avoid spoliation you may have to suspend certain normal
computer maintenance procedures, including but not limited to such procedures as
defragmenting hard drives, deletinginternet cookies, deleting browser history and favorites,
and running any "disk clean-up" processes.

           Although we may bring a motion for an order preseiving documents and things from
destruction or alteration, your obligation lo preseive documents and things for discovery in
this case arises in law and equity independently from any order on such nrotion.

                                                  31
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 48 of 51 PageID: 48

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 32 of 35 Trans ID: LCV2019516639




        Electronic documents and the storage media on which they reside contain relevant,
 discoverable information beyond that which maybe found in printed documents. Therefore,
 even where a papercopy exists, we will seek all documents in theirelectronic form along with
 information about those documents contained on the media. We also will seek paper
 printouts of onlythose documents that contain unique information after theywere printed
 out (such as paper documents containing handwriting, signatures, marginalia, drawings,
 annotations, highlighting and redactions) alongwith any paper documents for which no
 corresponding electronic files exist.

        Our discovery requests will askfor certain data on the hard disks, floppy disks and
 backup media used inyour computers, some of which data arenot readily available to an
 ordinary computer user, such as "deleted" files and "file fragments." Asyou may Icnow,
 although a user may"erase" or "delete" a file, all that is really erasedis a reference to iJiat file
 in a table on the hard disk; unless ovei*written witli new data, a "deleted" file can be as intact
 on the disk as any "active" file you would see in a directory listing.

        Accordingly, electronic data and storage media that may be subject to our discovery
 requests and that you are obligated to maintain and not alter or destroy, include but
 are not limited lo the following:

                    Introduction: Description of Files and FileTypes Sought

         All digital or analog electronicfiles, including "deleted" files and file fragments, stored
 in machine-readable format on magnetic, optical or other storage media, including the hard
 drives or floppy dislcs used by your computers and their backup media (e.g., other hard
 drives, backup tapes, floppies, Jaz or Zip cartridges, CD-ROMs, DVDs) or otherwise,
 whether such files have been reduced to paper printouts or not. More specifically, you are to
 preserve all e-mails, both sent and received, whether internallyor externally; all word-
 processed files, including drafts and revisions; all spreadsheets, including drafts and revisions;
 all databases; all CAD (computer-aided design) files, including drafts and revisions; all
 presentation data or slideshows produced by presentation software (such as Microsoft
 PowerPoint); all graphs, charts and other data produced by project management software
 (such as Microsoft Project); all data generated by calendaring, task management and personal
 information management (PIM) software (such as Microsoft Outlook or Lotus Notes); all
 data created with the use of personal or portable data assistants (PDAs), such as Blackberry,
 PalmPilot, HP Jornada, Cassiopeia or any other Windows CE-based or Pocket PC device; all
 data created with the use of document management software; all data created with the use of
 paper and electronic mail logging and routing software; all Internet and Web browser-
 generated history files, caches and "coolde" files generated at the workstation of each
 employee and/or agent in your employ and on any and all backup storage media; and any
 and all oti\er files generated by users through the use of computers and/or
 telecommunications, including but not limited to voice mail.

        Further, you are to presen'e any logor logs of network use by employees or otherwise,

                                                  32
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 49 of 51 PageID: 49

       BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 33 of 35 Trans ID: LCV2019516639




whether kept in paperor electronic form, and to preserve all copies of your backup tapes and
the software necessary to reconstruct the data on those tapes, so that there can be made a
complete, bit-by-bit "mirror" evidentiary image copyof the storage media of each and every
personal computer (and/or workstation) and network server in your control and aistody, as
well as image copies of all hard drives retained by you and no longer in service, but in use at
any time from six (6) years before the date the Complaint was filed to the present.

        You are also to preserve and not destroy all passwords, decryption procedures
(including, if necessary, the software to decrypt the files); networkaccess codes, manuals,
tutorials, written instructions, decompression or reconstruction software, and any and all
other information and things necessary to access, view and (if necessary) reconstruct the
electronic data we will request through discovery,

        1.     Business Records: All documents and information about documents
containing baclcup and/or archive policy and/orprocedure, documentretention policy, names
of backup and/or archive software, names and addresses of any offsitestorage provider.

               A.    All e-mail and information about e-mail (including message contents,
header information and logs of e-mail system usage) sent or received concerning the subject
matter of this Complaint;

               B.      All databases (including all records and fields and structural
information in such databases), containingany reference to and/or information about or
related to the subject matter of this Complaint;

              C.     All logs of activity (both in paper and electronicformats) on computer
systems and networks that have or may have been used to process or store electronic data
containing information about or related to the subject matter of tltis Complaint;

              D.     Allword processingfiles, including prior drafts, "deleted" files and file
fragments, containing information about or related to the subject matter of this Complaint;

               E.      With regard to electronic data created by application programs which
process financial, accounting and billing information, all electronic data files, including prior
drafts, "deleted" files and file fragments, containing information about or related to the
subject matter of this Complaint;

               F.      All files, including prior drafts, "deleted" files and file fragments,
containing information from electronic calendars and schedulingprograms regarding or
related to the subject matter of this Complaint;

             G.      All electronic data files, including prior drafts, "deleted" files and file
fragments about or related to the subject matter of this Complaint.


                                                33
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 50 of 51 PageID: 50

         BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 34 of 35 Trans ID: LCV2019516639




        2.      Online Data Storage on Mainframes and Minicomputers; With regard to
 online storage and/or direct access storage dexdces attached to your mainframe computers
 and/or minicomputers: you are not to modify'' or delete any electronic data files, "deleted" files
 and file fragments existing at the time ofsei"vice of the Summons and this Complaint upon
 you, which meet the definitions set forth in this notice, uiiless a tme and correct copy ofeach
 such electronic data file has been made and steps have been talcen to assure thatsuch a copy
 uill be preserved and accessible for purposes of this litigation.

       3.    Offline Data Storage, Backups and Archives, Floppy Diskettes, Tapes and
 Other Removable Electronic Media: With regard to all electronic media used for offline
 storage, including magnetic tapes and cartridges and other media that at the time of service
 of the Summons and this Complaint upon you containing any electronic data meeting the
 criteria listed in paragraph 1 above: you are to stop anyactitity that may result in the loss of
 such electronic data, including rotation, destruction, ovenvriting and/or erasure of sucli
 media in whole or in part. This request is intended to coverall removable electronic media
 used for data storage inconnection with your computer systems, including magnetic tapes
 and cartridges, magneto-optical disks, floppy diskettes and all other media, whetherused
 with personal computers, minicomputers or mainframes or other computers, and whether
 containing badcup and/or archive data sets andother electronic data, for allof yourcomputer
 systems.

        4.      Replacement of Data Storage Devices: You are not to dispose of any
 electronic data storage devices and/or media that may be replaced due to failure and/or
 upgrade and/or other reasons that may contain electronic data meeting the criteria listed in
 paragraph 1 above.

      5.      Fixed Drives on Stand-Alone Personal Computers and Network
 Workstations: With regard to electronic datameeting thecriteria listed in paragraph 1
 above, which existed on fixed drives attached to stand-alone microcomputers an^or network
 worlcstations at the time of seivice of the Summons and this Complaint upon you: you are
not to alter or erase such electronic data, and not to perform other procedures (such as data
compression and disk de-fragmentation or optimization routines) that may impactsuch data,
unless a tme and correct copy has been made ofsuch active files and of completely restored
versions of suchdeleted electronic files and file fragments, copies havebeen made of all
directoiy listings (including hidden files) for all directories and subdirectories containing such
 files, and arrangements have been made to presen'e copies during the pendency of this
 litigation.

        6.      Programs and Utilities: You are to preseive copies of all application programs
 and utilities which may be used to process electronic data covered by this notice.

       7.      Log of System Modifications: You are to maintain an activity log to document
modifications made to any electronic data processing system that may affect the .system's
capability to process any electronic data meeting the criteria listed in paragraph 1 above,

                                                34
Case 1:19-cv-15164-NLH-JS Document 1 Filed 07/11/19 Page 51 of 51 PageID: 51

        BUR-L-000628-19 03/22/2019 12:37:45 PM Pg 35 of 35 Trans ID: LCV2019516639




 regardless ofwhether such modifications were made byemployees, contractors, vendors
 and/or any other third parties,

         8.     Personal Computers Used byYour Employees and/or theirSecretaries and
 Assistants: The following steps should immediately be taken to safeguard all personal
 computers used by you, your employees and/or their secretaries and assistants.

               A.    As to fixed drives attached to such computers: (I) a true andcorrect
 copy is to bemade ofall electronic data on such fixed drives relating to this matter, including
 all active files and completely restored versions of all deleted electronic files and file
 fragments; (ii) full directoiy listings (including hidden files) for all direaories and
 subdirectories (including hidden directories) on such fixed drives should be written; and (iii)
 such copies and listings are to be preserved until this matterreaches its final resolution.

               B.    All floppy diskettes, magnetic tapes andcartridges, and other media
 used in connection with suchcomputers prior to the date of service of the Summons and this
 Complaint upon you containing any electronic data relating to this matter are to be collected
 and put into storage for the duration of this lawsuit.

        9.     Evidence Created Subsequent to This Notice: With regard to electronic data
 created subsequent to thedate ofservice of the Summons and this Complaint upon you,
 relevant evidence is notto be destroyed and you are to take whatever steps are appropriate to
 avoid destruction of evidence.

         In order to assure that your obligation to preserve documents and things will be met,
 please forward a copy ofthis notice to all persons and entities with custodial responsibility
for the items referred to in this notice.




                                                 35
